GRACEY, JUDGE:
On December 29, 1982, claimant was driving his 1973 Chevrolet Impala south on Route 250 near Fairmont, Marion County, West. *128Virginia. At approximately 5:30 a.m., a rock slide occurred which rendered the car a total loss. The claimant estimated the value of the vehicle at $1,290.00. Claimant testified that he did not see the rocks “until they started coming through the windows” and that while he drove the road every day, he had never seen a slide there before.
In order for a claimant to establish liability on the part of the respondent, it must be shown that respondent knew or should have known of the particular hazard involved. No evidence was presented to show that respondent had any reason to anticipate a rock slide at this location. Based on numerous prior opinions of the Court, this claim must be denied. See Hammond v. Dept. of Highways, 11 Ct.Cl. 234 (1977) and Dunlap v. Dept. of Highways, 13 Ct.Cl. 75 (1979).
Claim disallowed.